Citation Nr: 1425596	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board and a January 2013 Board decision denied service connection for a psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the Joint Motion.  


REMAND

The Board finds that additional development is required before the claim in appeal is decided.  

In the Joint Motion of the parties it was noted that the Veteran has reported receiving mental health treatment and that the records of that reported treatment were not of record.  A review of the record shows that the identified treatment notes have not been associated with the claims file.  Therefore, the Board finds that attempts to identify and obtain any and all outstanding private and VA Medical Center treatment records should be made before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain all outstanding VA Medical Center and private treatment records not already associated with the claims file, to specifically include mental health treatment records noted in the January 2014 Joint Motion of the parties, to include records from Mid-South Hospital in Tennessee in the mid-1980s and the Veterans Center in Memphis, Tennessee.  The Veteran should be asked to complete the appropriate releases.  If the efforts yield negative results, a notation to that effect should be placed in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit the records for VA review.  All available relevant identified records should be associated with the record.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

